DeCourcy, J.
The only issue in controversy at the trial of these actions was that raised by the averments in the answers, in effect that the defendant indorsed the mortgage notes in suit before delivery for the plaintiff’s accommodation and without consideration. In support of this contention the defendant related his version of the circumstances under which he indorsed the notes, and testified that he did so at the request and for the sole benefit of the plaintiff and that the plaintiff expressly stipulated that he would not hold the defendant responsible on his indorsements. In corroboration of this the defendant’s wife and brother testified to statements by the plaintiff in the nature of admissions that he was to take care of the notes and release the defendant.
Doubtless the jury might well have accepted rather the plaintiff’s testimony and have given controlling weight to the facts that the defendant paid interest on these notes and collected the rents of the mortgaged property before the foreclosure sale. But, *543on the evidence, whether the defendant was a mere accommodation indorser was an issue of fact for the jury; and the court rightly refused to give the ruling requested. Nesson v. Millen, 205 Mass. 515.

Exceptions overruled.